Title: General Orders, 16 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Monday September 16th 1782
                     Parole Paris
                     Countersigns Brest
                  Nantz
                  For the day tomorrowMajor General HeathMajor WrightMajor WarnerBrigade Majr HicksBrig. Quartermaster JudsonFor duty tomorrow theRhode Island & 7th Massachusettsregiments
                  A Field officer two captains, two subs., eight serjeants one drum one fife and one hundred and thirty rank & file from the 1st Connecticut regiment to releive the party on fatigue at the ferry from the 2d Massachusetts regiment at sunrise tomorrow morning—to be releived by the like number from the 3d Massachusetts regiment at Sunset tomorrow evening.
                  A General courtmartial whereof Col. Cortlandt is appointed president to assemble tomorrow morning at 10 o’clock at the Judge Adovcates Marquee—Lieutt Colonel Johnson, Major Maxwell—one Captain from the Jersey—one Captain from the York—one Captain from each of the Connecticut and two Captains from each of the Massachusetts brigades are to attend as members.
                  All evidences and persons concerned are requested to attend.
                  An orderly serjeant from each Division to attend the court martial daily.
                  Untill further orders the Drummers & fifers of the different regiments will every day practise between the hours of ten and twelve.
               